DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends from claim 1 and requires additional steps in which a mixture is dried on a first substrate and removed from the first substrate prior to providing on a sacrificial substrate. The claims therefore require both a dried mixture to be provided to a sacrificial substrate and a layer comprising a carbon precursor and silicon particles. It is unclear if the dried mixture is the same as the layer or is a different layer.
Claim 18 recites “wherein providing the mixture on the sacrificial substrate”. There is no antecedent basis for the mixture provided to the sacrificial substrate. The examine recommends amending to --the dried mixture--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 24 depends from claim 1 but requires “providing a first electrode”. Although the claim goes on to state that the first electrode is limited to a film formed from claim 1, the claim does not incorporate the method of claim 1. The claim only incorporates that product of claim 1 which would also include providing equivalent composite material films formed from other processes. Accordingly, the claim does not incorporate the method steps of the parent claim and is rejected.
The depending claims 25-28 are rejected by virtue of dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14, 16 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of SCHWARTZ et al. (US 2019/0352542).
Regarding claims 1-6,
	PARK teaches a method of forming a mixture of a carbon precursor and silicon [0047]. The carbon precursor can be polymer [0050] and is pyrolysed [0052]. The composition is cast onto a substrate that is removable (sacrificial) [0051]. However, the reference refers to the substrate as aluminum which is etched [0051]. Accordingly, the reference does not teach a char yield for the substrate as a result of the pyrolyzing step. 
	However, SCHWARTZ teaches a method of making a pressure sensitive adhesive layer into a ceramic-like layer by a bake out step abstract. The ceramic-like layer is defined as a layer that is formed by pyrolysis of a layer containing polymer/organic and inorganic materials [0040]. The inorganic materials can be metals such as silicon nanoparticles [0132]. In addition to pyrolyzing the adhesive layer (polymer and silicon layer) the reference teaches an embodiment where bake out step removes a sacrificial substrate [0172] and fig. 4. The sacrificial material is defined to be “substantially all removed” [0046] (almost 0%) which overlaps the claimed char yield of about 10% or less and is prima facie obvious, MPEP 2144.05.I.
	At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sacrificial substrate of SCHWARTZ as the substrate in PARK because it does not take an additional step to remove after pyrolysis which simplifies the process and makes it faster. 
Regarding claims 7 and 8,
[0149].
Regarding claim 9-11,
	PARK teaches the mixture can use NMP as a solvent [0050]. The poly(propylene carbonate) is not soluble in NMP.
Regarding claim 14,
	The pyrolyzing step is a heat treatment step at high temperatures accordingly, the solvent is necessarily dried either in a separate step prior to pyrolysis [0012] or as part of the pyrolysis step.
 Regarding claim 16,
	PARK teaches that the mixture of material is formed onto a substrate and dried prior to removing from the substrate and subsequently pyrolyzing [0051]-[0052]. Accordingly, a dried mixture layer is provided to the sacrificial substrate of SCHWARTZ that is compatible with the pyrolysis step. 
Regarding claim 19,
	PARK teaches the carbon phase formed from the precursor can be 10-25 wt% [0056]. The prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 20,
	PARK teaches the loading of silicon particles can be 60-80 wt% [0055] which falls within the claimed range.
Regarding claim 21, 
[0049].
Regarding claim 22,
	PARK teaches the carbon in the electrodes is electrochemically active [0045].
Regarding claim 23,
	PARK teaches the composite can be self-supporting [0007].
Regarding claims 24-28,
	PARK teaches using the formed composite as an anode and can include a current collector abstract can be formed into an electrochemical cell (battery) with an opposing electrode and separator (electrolyte) [0094]-[0095].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of SCHWARTZ et al. (US 2019/0352542) further in view of WEGENER et al. (US 2019/0305366).
Regarding claims 12,
	PARK teaches making a mixture of carbon precursor and silicon particles that are pyrolysed. The reference does not expressly teach water as a solvent. However, WEGENER teaches that when forming a mixture of silicon particles and carbon precursors the solvent can be water [0061]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use water as a solvent as a simple substitution of known solvents used when making an electrode from carbon precursor and silicon particles.
Regarding claim 13,
[0050].
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 15 requires that the dried mixture (defined via claims 1, 9 and 14) is formed into a plurality of dried mixtures (cut/diced) and stacked before the pyrolysis step. The examiner was unable to find the combination of limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AUSTIN MURATA/Primary Examiner, Art Unit 1712